i          i      i                                                                  i       i      i




     MEMORANDUM OPINION

                                          No. 04-08-00427-CV

                                          Jackie T. BUTLER,
                                               Appellant

                                                    v.

                                          Michael SPENCER,
                                               Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-15031
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 17, 2008

DISMISSED

           Appellant has filed a motion indicating that the parties have fully resolved and settled all

issues in dispute. Because the parties have reached a final settlement of all issues raised in this

appeal, appellant asks that we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Appellant’s

motion to dismiss is granted, and this appeal is dismissed. The parties have agreed that each party

will bear his or her own costs; therefore, costs of appeal are taxed against the parties who incurred

them. See id. at (d).

                                                         PER CURIAM